Title: John Le Tellier to Thomas Jefferson, 11 August 1817
From: Le Tellier, John
To: Jefferson, Thomas


          
            Respected Sir
            Richmond
August 11. 1817
          
          It is a Greate Gratification to me to find that I am held in such high esteem by Mr Jefferson as for him to take so lively an interest in my welfare as to recommend me in prefereance to all others to the Inhabitants of Charlottesville likewise with gratitude bearing in memory former favours, the description which you give of the County of albemarle Charlottesville & the Inhabitants are very enticing but my situation at present prevents my taking up with your kind interposition in my behalf, as I hold the place of keeper of the Poorhouse in this
			 place and have held it for these four years last past also Keeper of the City Magazine for storage of Gun Powder, I believe there is not one silver smith in this City that I could recommend as a
			 good
			 workman & of Character that would be willing to undertake it. the delay your kind letter met with is the accasion of my not answering it before I this day was put in possession of it
          
            I remain your Esteemed friend
            John Le Tellier.
          
        